Honorable M. E. Baker
President of Corpus Christ1 Junior College
Corpus Christi, Texas
Attention:   Dean E. L. Harvln
Dear Sir:                        Opinion Ro. O-5891
                                 Re: -Are ex-servicemen en-
                                 titled to free tuition-ih'
                                 the pub110 junior colleges
                                 that receive benefits from
                                 the Public Juni.orCollege
                                 Appropriation Act?
            Your letter of January 21 reads in part as
follows:
         -"The Texas Association of Public Junior
     Colleges requested that I ask You for a rul'ing
     on the questibn of whether or not ex-servicemen
     can blaim free tuition in-the public junipr
     colleges thatreceive benefits from the Public
     Junlbr College Appropriation Act, which was
     passed by the
                .~ last two sessions of the Legislature."
                      ,.~
               In order to arrive-~atthe correctanswer' to
your inquiry; lt‘wlll be'hebessary to review~the-history
of the various LegPslative enactments, applicable to'3.n;
stitutioti$.ol     cbllegihte- rank and-exemptionfrom payment
of tuition,.sofas to ascertain the Legislative intent.
          Article,2654a, V. A; C. S. (Ch. 237, Acts of     -
1927,'40th Leg..)relates to matriculation fees and
charges to be exacted by the State'educational lnstl-
tutions '(ofhigher learning) as therein set forth and
designated.
          Article~2654b, V. A. C. 3. (2nd C.'S., Ch. 52.,
41st Leg.) provides for the exemption of veterans of the
Spanish-American war from the payment of any fees or
charges In State instltutlons; schools or colleges of
Texas to thensame extent as veterans of the (First-)
World War are exempt from such fees or charges under
Honorable M. E. Baker, p. 2


State laws.
          "The "State laws" referred to therein were the
provisions of H. B'. 182, Ch. 147; Acts of 1923, 38th
Leg.; which exempted 'certainveterans 0.fWorld-~War'lfron
the pajrmentof all dues, fees and charges'whatsoever,
with certain exceptions, fixed or collected by the public
educational institutions of this State.
          Set‘. 1 of Article 2654b-1.(1st C. S., p;~lO; -
Ch.~6, 43rd Leg.).provides for the exemptionof veterans
of the Spanish-American ~and./or'World.Warfrom'the ~paYmet&
of~all'dues, fees and 'charges~whatsbever,'bythe insti--“
tutions'of Collegiate rank; supported in whole or in part
my-fiublic'
          funds 'ap.@ropriated-
                              from the State-Treasury.- ~--
Seti.~2~therebfmakes the~saine~exemptions~appIic~abIeto
theOhighestranking graduate of accredited high schools
of this State.
           Article 2654~ (Ch. 196, p. 396, 43rd Leg.)
provides for-compulsory tuition as therein set forth.
Same is to be collected from~students registering in the
several institutions of collegiate rank supnorted in -
whole or-in part byepublic funds appropriated-from the
                  The provisions of said Chapter 196
~~~$~~~$%ed       Art. 265413 (H. B. 182'). Attorney Gen-
eral's~ letter opinion 'co'&?.H. Y. Benedict, Bresldent;
University of Texas, dated August 22, 1933 and Attorney
General's opinion No. o-4200.
          It'is evident that in passing Chapter 196
aforesaid the Legislature'intended'to and did substitute
the compulsory tuition fees, as therein stipulated and
required, for the matriculation.fees allowed in Art.
2634a (supra). It is also evident that it did not in-
tend to repeal any of the other provisions of said Art.
2654a.
          It'will'be noted that the above mentioned Art.
2654b-1 was enacted at the 1st C. 3. of the 43rd Legis-
lature and being-a later expression of the Legislature
than the above mentioned Art. 2654c, its provisions as
to the exemptions from'payment of a11 dues, fees and
charges whatsoever, operate as an exception to the pro-
visions of Art. 2654~ which provides for compulsory
tuition.
Honorable M. E. Baker, p. 3


          So it will have to be tionceded.thatwhen the
 rovislons of said Ch. 196 of the 43rd Legislature
PArt. 26540) and the provisions of Ch:6, 1st C; 3. of
said 43rd Legislature (Art. 2654b-3).became effective,
that-the governing boards of the several institutions of
collegiate rank,'supported.in whole br in part by publio
funds appropriated from the State Treasury, were required
to collect from all students the.tuition as provided'in
said Article 2654c, with the exception that such gbvern-
ing boards should not collect such tuition from the
students exempted by Sections '1and 2 of Article 2654b-1.
As the Public Junior Colleges were not then supported~in
whole or'in part by p.ublicfunds appropriated from the
State Treasury and the Board of Trustees of,a'Junior
College District (except those that were'state supported)
bad the authority to "fix and collect fees for matricu-
lation, laboratories, libraries, ymnasium and tuitions",
as providei:in Sec.'13 Article 28l%, V. A.'C. 3. (Ch.
290, Abts of 41st Leg.j it is evident that neither said
Article 2654b-1 nor 2654~ applied to such Junior
Colleges.
          However, since the enactment of the above re-
ferred to Legislation the Junior College Appropriation
Act was enacted by the 48th Legislature, Ch. 157, (A~rt.
28155-2  V. A. C. 3. ) and Ch; 337 of the 48th Leg.
(Art. 2&54b-1) was also,enacted.
          If this'new Legislation did not change'the
existing.law pertaining~to such Junior.Colleges then
our answer to your question would-of~necessitjrbe that
ex~servicemtn~cannot claim free tuition"ln~the~'p~blic~'
JuniorColleges; '-hit-
                     is.bur~opinion, ,however;thatthe
two Actsin question'make'it'mandatory'that ~the Junior?
Colleges, who receive benefits from-the Junior College
Appropriation Act, receive the ex-servibemen without
payment of tuition as provided for in Sections 1 and 3
of Article 2654b-1.
          We will first discuss the Junior College Act
which was enacted by the 4 th Legislature, Ch. 157,
(Art. 2815J-2;V.'A. C'.2. ? * The following provisions
of said Act are pertinent to your inquiry:
Honorable M. E. Baker, p. 4


          "Sec. '1. There' shall be appropriated
     biennially from monies in the State-Treasury
     not otherwise appropriated an amount suffi-S
     cient to,suppltment local funds,in the proper~
     support, maintenance,'operation;and improve-
     ment of~the P-ublicJunior Colleges of Texas,
     Which~meet the standards as herein provided;
     and said sum shall be-allocated on a basis and
     in a manner hereinafter provided.
      .
          'Sec. 2. To be eligible for and to
     receive a proportionate share-of this-appropri-
     ation;‘a public Junior'College must 'be'ac--
     &edited-as‘ a-fir~t;class'J'unidr 'Cbllege-bg'..
                                                    .
     the3tate Department of Education and the State
    -Department of‘Education is hereby authorized
     to set up rnlis and provisibns~by'which publib
     Junior Colleges may be inspected and accredited.
     * + * It shall be mandatory that each Institution
     participating In the funds herein provided shall
     collect'from each pupil enrolled, q atrihulation
     and other session fees notless than the amount
     provided for by.law and by other State supported
     instltitions of higher learning; as'provided In
     Articles 2654a, 2654b and 2654~~ the Revised
     Civil Statutes of Texas * * * *I.
          It is apparent from examination of thenquoted
portions of Chapter 157, (supra) that the Legislature did
not intend by said enactment to prescribe either a fixed
or a maximum scale of entrance"fees for Junlor College
Districts which qualify for State funds under said Act-;
The evident ph$pose of the Legislature was-to prescribe
the minimum fees which the Board of Trusteesmight fix.
if the district is to qualify for State funds; specifi-
oallg~Chapter 157 requires that such district charge
not less than-the fees prescribed by law for State-sup-.
ported colleges and univerbitles "as provided in Articles
2654a, 2654b, 2654c, Revised Civil Statutes of Texas."
          Examination of the offSMa Revised Statutes of
Texas will dlsclose that there are no such numbered
statutes contained therein. Our investigation further
discloses no enactment officially so numbered and desig-
nated. It is evlden,t,therefore, that the reference was

                        ^.


                        ,..
                             .

         Honorable M. E. Baker, p. 5


         in error; but under settled canons of statutory con-
         struction, we perceive the rule to'be that a statute
         should not be denied effect because-of errors'of ex-
         pression; so long as the Legislative intent can be
         ascertained. 59’ CoPpus Jurls., pp. ,601, et seq.;
         ibid., pp. 918, et seq.    .
                     In attem'ptingto astiertain-theLegislative
          Intent in the present instance trsare of the opinion
         that the reference actually intended was to the widely
          used unofficial compilation.of'Texas Statutes  by the
         Vernon Law Book Company. See Hughes vs. Kelly Bras-., ~-
          129 3. W: 784; Hollibaugh vs. Hahn,'79 Fac.,I044; People
         vs..Van Bever, 93 N.E. 725. .The Vernon compilation
         does contain material with these'numerltialdeslgnatlbns
         which relate to the subject matter of fees and charges
         in State-supported Institutions of higher learning as
         set.forth-above-. However a portion of the material
         which-is embodied as “265-b”- in Vernon's compilatlon~
         was repealed in 1933 by the enactment of ArticK2654c,
         V. A. C. 3;~ (supra), and Article~"2654b" irasrepealed
         in toto by said Article 2654~; as above set forth: In-
         asmuchas Article 2654b was repealed and was wholly‘a
         statbte of exemption as to-certain students from the
         payment oftnitibn in State-supported-schools, the
         Legislature   evidently-intended to-refer to Article
         2654b-1 which contained the same exemptions-as said
         repealed Article 265413,as well'as other exemptions.
         Its would follow that inasinutihas the Legislature; in -~
         enacting~this Junior'CoIlege A~prbpriation~Act referred
         to this exkmjptlori -statute,~
                                      intended for such~e'xembtions--
         to-apply to a11 the:Junior CoIleges 'whichquaIified~~undeh
         the'Act. Hbtiver;.even'though it should be held-that-the
         numerlcal'references'~are‘~so'amblguous asto render their
         identification impossible, wt+can StilI'arrive'atthe-
         Legislative'intention with reasonable certainty by the
         languagesused in said Act. Eliminating the numerical
         references the intention of the Legislature nevertheless
         is ascertainable, for the reason that its direction is
         that Junior College districts which desire to qualify
         under Chapter 157, supra, must "collect from.each pupil
         enrolled, matriculation and other session fees not less
         than the amounts provided for by law and by other State-
         supported institutions of higher learning. State vs.
         Ransom, 73 MO. 78, distinguished and kooroved Gunter vs.




:. ..,
Honorable M. E. Baker, p. 6


;;ys Land and Mortgage Company,'82 Tex. 497, 117 3. W.
   .
_
            If the'above Junior College a&was     the last
expresslon~of the Legislature in reference,to the subject
Involved herein, the correct atisw@r to'youi?inquiry would
be very'doubtful. But the same~Legislature, subsequent
to the enactment-of said~Act, passed an Act which it
called an amendment to said Article 2654b-1, by adding
thereto an additional se&ion to be known as Section 3.
Section 3 merely made the exemptions     provided for in
Section.1 as to veterans of the Spanish-Amerloan and/or
World War No. 1:and provisions of Section 2 as to‘~ex-
emptions'~providedfor high ranking students'0.i'   the'
accredited high schools, to also apply to veterans of
World War Iio.2. Said Bill‘is S.-B. No: 81,~ Ch. 337,      -~
Acts of the 48th Legislature and embodied thereinis the
following significant provision: "Other than as amended
herein,'Article 2654b-1 is hereby reenacted and shall at
all times continue In-full forbe and effect subject, only
to the addition of the above section to be known a3
Section 3."    It is our opinion that the above quoted ,.
provision oftsaid Act in effeot amounted to-the incor-
poration in said Act of the whole'of Article 2654b-1 to
the same extent as if same, had been made a part of the
Atitby incorporating said'Arfihlb therein haec verba.
We do not'believe that the referentieto*said Article
2654b;l as made in said Act violates-the Constitutional
provisioh that no law shall be revised or amended by
mere-reference to it& title;. ‘The-‘rule   as stated,by
Sutherland In his work on Statutory Construction, 3rd
Ed., Vol. 2, Sec. 5207, p. 547, reads as follows:,~ .
          "A statute may refer to another statute
     and incorporate part of it by reference.
     (Citin   In.re Heath, 144 U. 3. 92, 36 L.
            .,12 Suf;.Ct. 615 (1892);
     Ed. 358'                          State v.
     Burchfleld, 21 Ala. 8, 117 So. 483 (1928)
     Gadd v. McGuire, 69 Cal. App. 347, 231 P.
754 (1924 ; Gillum v. Johnson, 7 Cal. 744,
     62 P. (2dI 1037 (1936); DuPont v. Mills,
     39 Del. 42, 196 A. 168 (1937); Zurich
     General Accident and Liability Ins. Co. v.
     Industrial Commission, 331 Ill. 576, 163
N.E. 466 (1928); Department of Banking v.
Honorable M. E. Raker, p. 7


    Foe; 136 Neb. 422, 286 N.W. 264 (1939);
    State v. Hancock, 54 N. J. L:393, 24 A.
726 (189); Dallas County Levee Improvement
    DFst. No. 6 v. Curtis, 287 5. W. 301 (Tex.
    CFv. App. 1~6) .~ The Constitutional pro-
    vision that nonla-wshall be revised or
    amended.by mere reference to its title is
    sbmetFmes used tb attack these statiztes.'
    Reference statutes are not considered.amtnd-
    atorg, however, but complete in themselves,
    so that the ConstitutZonal objection
                                       .- is met."
See also an opinion by Judge Gaines as reported Fn Quillan
vs. R. &~T. C. Rg. Company, 34 9. W. 738;'Leake'vs. City
of Dallas, 197 S.W. 473; Dallas County Levy DFst. vs.
Looneg, 207 S.W. 310.
          The provision in this later Act, which states
that "The governing boards of the several institutions
of collegiate rank, supPorted In whole or in part by
public funds ap@opriatedfrbm   the-State Treasury, are
hereby authorized and directed to except'and exembt'"ex-
servicemeh from tuiti-on,will control over and operate
as ah exception to the provlsion in the prior Junior
College.Appropriation Act which reads as follows: "It
shall.be mandatory that eabh institution partl.cipatFng
In the'funds'herein provided shall collect from each
pupil enrolled, matriculation and other session fees
not less than the amounts provided for by law * * * *".
   .
          The rule‘as to repeal by conflicting acts of the
same Legislative session is stated by Sutherland in his
work on Statutory Construction, 3rd Ed., Vol. 1, Sec. 2020,
p. 484 as follows:
          "In the absence of an irreconcilable con-
    fl%ct between two acts of the same session,
    each will be construed to operate-within the
     limits of its own terms in a manner not to con-
    flict wFth the ~otberact. However, when two
    acts.of the'same session cannot be harmonized
    ~br reconciled, that statute'which is the latest
    enactment will operate to repeal a prior statute
     of the same session to the extent of any con-
    flict in their terms." (Emphasis ours).
Honorable M. E. Baker, p. 8


             As the'latest expression of the Legislative.
will'prevails; the statute last passed will prevail over‘
a statute   passed prior to it, irrespective of‘whether the
prior statute takes effect before orafter the later
statute. -People vs. Erambr, 328 Ill. 512, 160 N.E. 60
        ; Rewbauer vs:State,~200 Ind. 118, 161 N.E. 826
        ; State vs. Schaumbur     149 La. 470   89 So. 536
        ; State vs. Marcus, 3$Ii.   M. 378; 281 P. 454
          Winslow vs:Fleischner, 112 Ore. 23, 228 P.
101, 34 A. L. R. 826 (1924); Buttorff VS. York, 268 Pa.
143, 110 A. 728 (1?20),.~                  .-   ._   :   -_
            St is therefore our opinion that the ex-servlce-
men cab claim .freetuition in-the public Junior Colleges.
that rixeive benefits from the Public Junior College Ap-
propriatlon Act.                          ,..
         'Trusting that this fully answers your inquiry,
we are
                                 Yours very truly
                            ATTORREYGERERAL   OFTEXAS



                            BY         Gee. W:Barcus
                                            AssFstant

                                                 .
                            BY         w. Y. Geppert
WVG:bb/mjs                                  Assistant

APPROVED MAY 30, 1944
               :
/s/ Grover Sellers
ATTORREYGEIVERAL OF TEXAS